Citation Nr: 1451505	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for lumbosacral spine disability, including status post microdiscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, and from October 2004 to January 2006, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In March 2011, the RO mischaracterized the issue as requiring new and material evidence to reopen the previously denied claim.  The earlier October 2009 decision had not in fact become final, 38 C.F.R. § 3.156(b), and so the Board has titled the issue on appeal as above, to reflect the correct procedural posture of the claim. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

In June 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbosacral spine disability was incurred due to wear and tear as a heavy equipment operator while deployed in Iraq.  Specifically, the Veteran asserts that he constantly moved concrete barriers and climbed trailers while wearing about 90 pounds of gear.  The Veteran further contends that he served in a combat zone and thus felt unable to complain about low back symptoms during his deployment.  Consequently, he did not complain of pain in his low back until he returned from Iraq. 

A private medical report dated in December 2001 reflects treatment for a back strain.  The Veteran reported onset in February 1971with "? pulled muscle" in the left lower back.  Asymptomatic, mild dorsal scoliosis was found on examination for Reserves in July 2002.  An October 2007 x-ray revealed slight to mild narrowing of the disc spaces in the mid-inferior L-5.  A March 2009 MRI revealed a herniated disc; the Veteran underwent a microdiscectomy in April 2009.

The Veteran was afforded a VA examination in connection with his claim in September 2009.   The examiner opined that the Veteran's low back disability was less likely than not related to the Veteran's service-connected rheumatoid arthritis.  However, the examiner did not address the Veteran's assertion that his low back disability was due to service.  Further, the examiner noted that the Veteran's claim file was not available for review.  The Board finds that another VA examination would aid in adjudicating the current appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and likely etiology of any current back disability.

The claims file, including copies of the June 2013 hearing transcript and this Remand, must be made available to the 

examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

	a. Does the Veteran have a current back disability? If 	so, please specify the diagnosis or diagnoses and 	address the subsequent questions.

	b. After considering the Veteran's military and 	medical history, the examiner is requested to provide a 	clear, well-supported medical opinion as to whether it 	is at least as likely as not (50 percent probability or 	more) that any currently diagnosed back disability was 	incurred in or is related to the Veteran's periods of 	active duty.  The examiner should specifically 	comment on the relationship, if any, between the 	current back diagnosis and any injury that was 	sustained to the Veteran's back during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After the above-mentioned development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



